COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-011-CV

CORNELIUS HUDSON	APPELLANT



V.



ROBERT WOODLEY	APPELLEE



----------

FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant Cornelius Hudson attempts to appeal from the trial court’s judgment in a forcible entry and detainer suit.  On January 17, 2008, we ordered Appellant to file a docketing statement by January 28, 2008, and warned that if he failed to do so, we may dismiss the appeal.  
See 
Tex. R. App. P.
 32.1, 42.3(c).  On February 1, 2008, the clerk of this court sent Appellant a letter noting that he had not filed a docketing statement and setting February 15, 2008, as the new deadline for so doing.

As of this date, Appellant has not filed a docketing statement.  Therefore, we dismiss this appeal.  
See
 
Tex. R. App. P.
 42.3(c).



PER CURIAM 		





PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  February 28, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.